Appeal from order, Family Court, New York County (Sheldon Rand, J.), entered on or about December 3, 1996, which, inter alia, denied petitioner wife’s objections to a Hearing Examiner’s order establishing a payment schedule for respondent husband’s reimbursement of the wife for the cost of their child’s special education program, unanimously dismissed, without costs, the husband not being aggrieved thereby.
Family Court’s finding that the cost of the "Quest” program constitutes tuition under the parties’ modified separation agreement, and is therefore the husband’s obligation, was made in its order of June 21, 1996, which the husband never appealed. Accordingly, the finding is not properly before us, and we decline to review it. In any event, if it were before us, we would find that the Quest program, which is run by the child’s school at the school for children with learning disabilities, was required by this private school as a condition to the child’s acceptance into and continuance at the school, and is not, as the husband would have it, a "tutoring and emotional support program”, but rather as essential and integral to the child’s education as any other class. Concur—Murphy, P. J., Wallach, Rubin, Tom and Andrias, JJ.